          Case 1:17-cv-09723-SN Document 72 Filed 09/10/19 Page 1 of 3



                                                                                                    09/10/2019
                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                                     NO.: 1:17-CV-09723 (SN)
TIMOTHY AVILES, BRADLEY DURBIN
AND STANLA LINDOR, individually and on
behalf of other persons similarly situated,                             FINAL ORDER

                                        Plaintiffs,
                    v.

HARD ROCK CAFE INTERNATIONAL
(USA) INC.,

                                       Defendant.

        WHEREAS, the Parties have made an application, pursuant to Rule 23(e) Fed. R. Civ. P.

and 29 U.S.C. § 216(b), for an order approving settlement in the above-entitled action (the

“Lawsuit”) of the claims alleged, in accordance with the Joint Stipulation of Settlement and

Release (“Stipulation”, see Ambinder Declaration Ex. A) which sets forth the terms and conditions

for the settlement of the Lawsuit against Defendant and for dismissal of the Lawsuit against

Defendant with prejudice upon the terms and conditions set forth therein, and the Court has read

and considered the Stipulation, the memorandum of law in support of final approval, the

memorandum of law in support of attorneys’ fees and service awards, and the Declaration of Lloyd

Ambinder, and exhibits attached thereto;

       WHEREAS, on February 25, 2019 this Court issued an order preliminarily approving the

proposed settlement agreement and providing for court approved notice of the settlement to the

Rule 23 Class Members and FLSA Collective Members. Based on its preliminary review, this

Court found that the settlement was fair, just, reasonable, and in the best interest of the Named

Plaintiffs, Rule 23 Class Members, and FLSA Collective Members. Pursuant to Rule 23(e) of the

                                                  1
               Case 1:17-cv-09723-SN Document 72 Filed 09/10/19 Page 2 of 3



Federal Rules of Civil Procedure, this Court also scheduled a Fairness Hearing to further discuss

the terms of the settlement and to provide an opportunity for any objections to be heard.

         WHEREAS, Class Counsel has advised that no written objections to the settlement have

been received and no class members have opted out of the settlement. Further, no one appeared at

the Fairness Hearing, held on September 10, 2019, to voice an objection or otherwise be heard to

contest the settlement.

         WHEREAS, the Court is satisfied that the proposed settlement meets both procedural and

substantive fairness.

                   IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

          1.       This Court has jurisdiction over the subject matter of the Lawsuit, and over all

parties to the Lawsuit, including all Rule 23 Class Members and Participating Claimants.

          2.       For purposes of this Order, all terms not otherwise defined herein shall have the

same meanings set forth in the Stipulation.

          3.       Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, the Court grants

final certification, for settlement purposes only, of a Rule 23 Class consisting of all hourly

employees currently or formerly employed by HRC as servers at its Times Square location located

at 1501 Broadway, New York, NY, 10036, between December 11, 2011, and December 11, 2017,

and who did not file Opt-out Statements, as they meet all of the requirements for class certification

under Federal Rule of Civil Procedure 23(a) and (b)(3).

          4.       The settlement as set forth in the Stipulation is approved and is, in all respects, fair,

reasonable, adequate, and in the best interests of the Named Plaintiff, Participating Claimants, and

the Rule 23 Class Members, in accordance with Rule 23(e) of the Federal Rules of Civil Procedure.

          5.       All terms and provisions of the Stipulation shall be implemented.


                                                      2
4826-0071-5170.1
             Case 1:17-cv-09723-SN Document 72 Filed 09/10/19 Page 3 of 3



        6.      Class Counsel shall be awarded attorneys’ fees and costs in the amount of One

Hundred and Twenty-Five Thousand Dollars ($125,000.00), which is equivalent to a .84 multiplier

($125,000.00 ÷ $148,489.50 billings) multiplier of their lodestar.

        7.      For services rendered on behalf of the Lawsuit and Class Members, Named

Plaintiffs Aviles, Durbin, and Lindor shall be awarded $2,000.00 each. This service award is in

addition to the settlement amount they are eligible to receive pursuant to the Stipulation as a

member of the Rule 23 Class Members and FLSA Collective Members.

        8.      Rule 23 Class Members who have not properly and timely exercised their opt-out

rights in the Lawsuit are conclusively deemed to have released or discharged Defendant from, and

are permanently enjoined and barred from asserting, either directly or indirectly, against

Defendant, any and all claims released in the Stipulation. All such matters are hereby finally

concluded, terminated, and extinguished.

        9.      The Court hereby dismisses the Lawsuit with prejudice and enters Judgment

pursuant to the Stipulation and in accordance with Fed. R. Civ. P. 58.

        10.     Without affecting the finality of this Order in any way, this Court hereby retains

jurisdiction over consummation and performance of the Agreement.



SO ORDERED.



September 10, 2019
New York, New York
